

113 S2119 IS: Head Start Improvement Act of 2014
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2119IN THE SENATE OF THE UNITED STATESMarch 12, 2014Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Head Start Act to authorize block grants to States for prekindergarten education.1.Short
			 titleThis Act may be cited as
			 the Head Start Improvement Act of 2014.2.Head Start Block
			 grantsThe Head Start Act (42
			 U.S.C. 9831 et seq.) is amended—(1)in section 640,
			 by adding at the end the following:(p)Beginning on
				October 1 of the first fiscal year following the date of enactment
			 of the Head
				Start Improvement Act of 2014, the Secretary shall not allocate,
			 reserve, or
				otherwise provide funds pursuant to this
				section.;
				and(2)by inserting
			 after section 640 the following:640A.Block grants
				to eligible grantees(a)In
				generalNotwithstanding any
				other provision of this subchapter, beginning on October 1 of the
			 first fiscal
				year following the date of enactment of the Head Start Improvement
			 Act of 2014,
				from the amounts appropriated to carry out this subchapter under
			 section 639
				for a fiscal year, the Secretary shall award grants to eligible
			 grantees in
				accordance with this section.(b)Allotments(1)Eligible
				grantee definedIn this section, the term eligible
				grantee means each of the 50 States of the United States, the District
				of Columbia, the Commonwealth of Puerto Rico, the United States
			 Virgin Islands,
				Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the
				Republic of Palau, and each of the federally recognized Indian
			 tribes.(2)FormulaThe
				Secretary shall allot the amount appropriated under section 639 for
			 a fiscal
				year among the eligible grantees in proportion to the number of
			 children, aged
				5 and younger, who reside within the eligible grantee and are from
			 families
				with incomes below 130 percent of the poverty line for the most
			 recent fiscal
				year for which satisfactory data are available, compared to the
			 number of such
				children who reside in all such eligible grantees for that fiscal
			 year.(c)Use of
				funds(1)In
				generalAn eligible grantee that receives a grant under this
				section shall use 100 percent of the grant funds—(A)for
				prekindergarten education programs in the eligible grantee;(B)for the
				administration of the programs described in subparagraph (A); and(C)to provide direct
				technical assistance, oversight, monitoring, research, and training
			 with
				respect to the programs described in subparagraph (A).(2)CertificationThe
				Governor, or other chief executive, of each eligible grantee that
			 receives a
				grant under this section shall certify that all grant funds
			 received under this
				section will be used to directly or indirectly provide
			 comprehensive education
				and related services to low-income children and their families.(3)Eligible
				grantee responsibilitiesAn eligible grantee that receives a
				grant under this section shall—(A)award subgrants
				to eligible entities (as defined by the eligible grantee) to enable
			 such
				entities to provide prekindergarten education programs in the
			 eligible
				grantee;(B)establish rules
				and standards for the entities awarded subgrants under subparagraph
			 (A);
				and(C)monitor
				compliance by entities awarded subgrants under subparagraph (A).(4)FlexibilitySubject
				to the requirements of this section, an eligible grantee that
			 receives a grant
				under this section shall have full flexibility to use grant funds
			 to finance a
				prekindergarten education provider, service, or program, including
			 to establish
				a portable voucher system.(5)Members of
				federally recognized indian tribesA member of a federally
				recognized Indian tribe who is eligible to receive services
			 pursuant to a
				program funded under this section may elect to receive such
			 services from any
				eligible entity in the eligible grantee in which the member
			 resides.(d)Matching
				fundsAn eligible grantee that receives a grant under this
				section shall provide matching funds from non-Federal sources equal
			 to 20
				percent of the amount of the grant to carry out the activities
			 described in
				this
				section..